Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   Civil Action No: 20-cv-00108-PAB-KMT


   MICHAEL SEXTON,

          Plaintiff,

   v.

   CITY OF COLORADO SPRINGS, and
   MATTHEW ANDERSON, in his individual and official capacities

          Defendants.


                          CITY DEFENDANTS’ MOTION TO DISMISS


          Defendants, Matthew Anderson (“Officer Anderson”) and the City of Colorado Springs

   (“City”) (“collectively City Defendants”), by and through the Office of the City Attorney of

   Colorado Springs, Colorado, hereby respectfully submit the following motion to dismiss

   pursuant to Rule 12(b)(6) and Officer Anderson’s right to qualified immunity.

                                        DUTY TO CONFER

          Undersigned has conferred in good faith with Plaintiff’s counsel regarding this motion

   pursuant to D.C.COLO.LCivR 7.1(a). Plaintiff opposes the relief sought herein.

                                         INTRODUCTION
          Plaintiff’s complaint does not allege facts that show Officer Anderson’s actions violated a

   clearly established law or constitutional right. This is because when faced with the same facts as

   Officer Anderson, a reasonably objective police officer would have arguable probable cause to
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 2 of 16




   believe Plaintiff violated Colorado Springs City Code (“City Code”) § 10.18.104, “Crossing and

   Yielding at Other Than Crosswalks.” As such, the doctrine of qualified immunity protects

   Officer Anderson against all six of Plaintiff’s claims against him.

          Plaintiff’s claims against the City also warrant dismissal. Plaintiff has not alleged

   sufficient facts to show that a municipal policy was the moving force behind his alleged injuries.

   With regards to claims one, two, and three, Plaintiff cannot show the existence of a Colorado

   Springs Police Department (“CSPD”) policy that specifically targeted him. In claims five and

   six, Plaintiff makes broad respondeat superior-type allegations that do not show a municipal

   policy as the moving force behind any of his alleged injuries.

          On June 7, 2019, Officer Anderson observed Plaintiff cross 30th Street (“30th”) outside of

   a crosswalk near the intersection of 30th and Colorado Avenue (“30th and Colorado”).1 Plaintiff

   and Officer Anderson had spoken earlier after Plaintiff flipped Officer Anderson off. Compl. ¶

   11. Seeing the unprovoked gesture, Officer Anderson stopped his patrol car to ask if Plaintiff

   needed help. Id. ¶ 12. Plaintiff did not need assistance, and Officer Anderson drove away. Id. ¶

   13. Plaintiff then crossed 30th outside of a crosswalk. Id. ¶ 14. Seeing this, Officer Anderson

   turned around to issue Plaintiff a jaywalking ticket. Id. ¶¶ 15, 30. As Officer Anderson’s car

   approached, Plaintiff again flipped him off. Id. ¶ 16. Officer Anderson exited his car, and shortly

   thereafter restrained Plaintiff in handcuffs. Id. ¶¶ 18-23. Plaintiff was detained for less than thirty

   minutes while Officer Anderson prepared a summons for a violation of City Code § 10.18.104.



   1
      For the purposes of this motion, City Defendants will treat the facts alleged in Plaintiff’s
   complaint as true. However, City Defendants reserve the right to deny any alleged fact in future
   filings.
                                            Page 2 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 3 of 16




   Id. ¶ 30, 31. About three months after Plaintiff received his ticket, the City dismissed it. Id. ¶ 38.

   Plaintiff’s complaint does not note the City’s reasons for the dismissal.

          On January 14, 2020, Plaintiff filed a complaint alleging that Officer Anderson violated

   his First and Fourth Amendment rights. Specifically, Plaintiff claims that Officer Anderson

   ticketed him in retaliation for flipping him off; that Officer Anderson lacked probable cause to

   ticket him; that Officer Anderson used excessive force; that his pockets were unlawfully

   searched; and that he was subjected to a malicious prosecution. Id. ¶¶ 74-143. Plaintiff also

   alleges that CSPD has a policy of targeting and ticketing him. Id. ¶¶ 84, 95, 107. Finally,

   Plaintiff broadly alleges that CSPD condones excessive force and malicious prosecution

   violations committed by its officers. Id. ¶¶ 127, 128, 141. Plaintiff’s claims should be dismissed.

                                             ARGUMENT
   1   Standard of Review
          A defendant may move to dismiss a claim for “failure to state a claim upon which relief

   can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, the

   “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

   is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)). “[W]here the well-pleaded facts do not permit the court to

   infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

   ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting in part Fed. R.

   Civ. P. 8(a)(2)). “Threadbare recitals of the elements of a cause of action, supported by mere

   conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.



                                               Page 3 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 4 of 16




   2   Plaintiff’s Claims Against Officer Anderson Should Be Dismissed
       2.1     Claim one fails to state a claim and is duplicative of claim two
             In claim one, Plaintiff appears to allege that Officer Anderson’s act of detaining and

   ticketing him constitutes a content-based restriction. Compl. ¶ 79. As this Court has noted, a

   plaintiff alleging a content-based restriction must identify a court order, law, policy, or regulation

   that restricts his ability to speak. Weise v. Colorado Springs, Colorado, No. 17-CV-02696-PAB-

   NYW, 2019 WL 4751804, at *9 (D. Colo. Sept. 30, 2019) (dismissing the plaintiff’s content

   based restriction claim, in part because “plaintiff has failed to articulate a distinct and legally

   supported basis for her [content based restriction] claim for relief. . .”). Here, Plaintiff takes issue

   with Officer Anderson’s conduct, but not a specific law, policy, order, or regulation. Compl. ¶

   81. As such, claim one fails to state a plausible claim for relief. Weise, 2019 WL 4751804, at *9

             Claim one is also duplicative of claim two. “Claims are duplicative when they are

   substantially the same as other claims in the suit.” Sw. re, Inc. v. G.B. Investments Reinsurance

   Co., No. CIV 10-856 BB/WPL, 2011 WL 13114921, at *2 (D.N.M. June 17, 2011). Here, both

   claims allege that Officer Anderson detained and ticketed Plaintiff for flipping him off. Compl.

   ¶¶ 76, 78, 83, 89, 91, 92, 93. Because claim one mimics the retaliatory arrest claim stated in

   claim two, claim one should be dismissed. G.B. Investments, 2011 WL 13114921, at *2.

       2.2     Claims against Officer Anderson in his official capacity should be dismissed
             “If a governmental entity is already a defendant in a lawsuit, then any official capacity

   claims against its employees are redundant and may be dismissed.” Griffin v. Indep. Sch. Dist.

   No. 1 of Tulsa Cty., Okla., No. 13-CV-0702-CVE-FHM, 2013 WL 6048988, at *3 (N.D. Okla.



                                                Page 4 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 5 of 16




   Nov. 14, 2013) (internal quotations omitted). Because the City is also a defendant to this lawsuit,

   Plaintiff’s claims against Officer Anderson in his official capacity should be dismissed.

      2.3     Officer Anderson is entitled to qualified immunity
      “[Q]ualified immunity is an affirmative defense to a section 1983 action, providing immunity

   from suit from the outset.” Reynolds v. Powell, 370 F.3d 1028, 1030 (10th Cir. 2004). “After a

   defendant asserts a qualified immunity defense, the burden shifts to the plaintiff.” Medina v.

   Cram, 252 F.3d 1124, 1128 (10th Cir. 2001) (additional citations omitted). The plaintiff must

   establish that the defendant’s actions violated a constitutional or statutory right, and that the right

   was clearly established at the time of the defendant’s unlawful conduct. Id. A clearly established

   law cannot be defined “at a high level of generality.” Mullenix v. Luna, 136 S. Ct. 305, 308

   (2015) (internal quotations omitted). Rather, courts must consider “whether the violative nature

   of particular conduct is clearly established.” Id. (emphasis in original). As such, “there must be a

   Supreme Court or Tenth Circuit decision on point, or the clearly established weight of authority

   from other courts must have found the law to be as the plaintiff maintains.” Paradis v. Montrose

   Mem’l Hosp., 157 F.3d 815, 819 (10th Cir. 1998) (internal quotation omitted).

            2.3.1 Arguable probable cause existed to detain and ticket Plaintiff
            To determine the existence of probable cause, courts consider whether the facts

   surrounding the arrest when “viewed from the standpoint of an objectively reasonable police

   officer, amount to probable cause.” Maryland v. Pringle, 540 U.S. 366, 371 (2003) (internal

   quotations omitted). “Arguable probable cause is another way of saying that the officers’

   conclusions     rest    on    an     objectively    reasonable,     even     if   mistaken,      belief

   that probable cause exists.” Stonecipher v. Valles, 759 F.3d 1134, 1141 (10th Cir. 2014).
                                             Page 5 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 6 of 16




   “Arguable probable cause, not the higher standard of actual probable cause, governs the qualified

   immunity inquiry.” A.M. v. Holmes, 830 F.3d 1123, 1147 (10th Cir. 2016) (internal quotations

   omitted) (School Resource Officer entitled to qualified immunity for arresting a thirteen year old

   student for burping repeatedly in class). Because Plaintiff fails to allege facts that show it was

   objectively unreasonable for Officer Anderson to detain and ticket him, Officer Anderson is

   entitled to qualified immunity.

          City Code § 10.18.104(C) states, “[b]etween adjacent intersections at which traffic

   control signals are in operation, pedestrians shall not cross at any place except in a marked

   crosswalk.” Exhibit A (City Code § 10.18.104). The City Code does not define the word

   “adjacent.” However, according Black’s Law Dictionary adjacent means “[l]ying near or close

   to, but not necessarily touching.” Cf. ADJOINING. ADJACENT, Black’s Law Dictionary (11th

   ed. 2019). “Dictionary definitions are useful touchstones to determine the ‘ordinary meaning’ of

   an undefined statutory term.” In re Mallo, 774 F.3d 1313, 1321 (10th Cir. 2014). Furthermore,

   cases interpreting the word “adjacent” describe it as having a “flexible meaning” which depends

   “very much upon the context and the subject-matter to which it may be applied for its proper

   effect.” United States v. Denver & R.G. Ry. Co., 31 F. 886, 889 (D. Colo. 1887) (the right to take

   timber from public lands adjacent to a railroad “extends naturally some distance from the right of

   way, and probably within ordinary transportation by wagon.”); Wolfe v. Hurley, 46 F.2d 515, 522

   (W.D. La. 1930), aff’d, 283 U.S. 801 (1931) (property adjacent to a river includes properties near

   the river but separated by other intervening properties).




                                              Page 6 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 7 of 16




          Applying the Black’s Law definition of “adjacent” to the facts of this case reveals that

   Officer Anderson had arguable probable cause to detain and ticket Plaintiff. Though Plaintiff’s

   complaint fails to mention whether any intersections in the immediate area are controlled by

   traffic signals, the court can take judicial notice that the intersections of 30th and Colorado and

   30th and West Kiowa Street (“30th and Kiowa”) are both controlled by traffic signals. 2 Exhibits B

   and C (Google Map images of 30th and Colorado and 30th and Kiowa). The court can also take

   judicial notice that these intersections are close to one another and separated by only one cross

   street. Compl. ¶ 37; Exhibit D (Google Map of 30th between Colorado and Kiowa).

   Consequently, a reasonable officer, observing Plaintiff cross 30th near 30th and Colorado, would

   have arguable probable cause to believe Plaintiff violated §10.18.104(C). This reasonable belief

   comports with both the safety-based purpose of crosswalks and another City Code section that

   uses the word “adjacent” when governing the interaction between pedestrians and traffic.3 The




   2
     “[A] court may properly consider facts subject to judicial notice, state court pleadings, and
   matters of public record without converting a motion to dismiss into a motion for summary
   judgment.” Allen v. Clements, 930 F. Supp. 2d 1252, 1259 (D. Colo. 2013). A court may
   judicially notice facts that are known within its jurisdiction, or facts that can be “readily
   determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201. It
   is generally known that traffic signals control the intersections of 30th and Colorado and 30th and
   Kiowa. These facts can also be determined from Google Maps “a source whose accuracy cannot
   reasonably be questioned for purposes of this case.” Pahls v. Thomas, 718 F.3d 1210, 1216 n.1
   (10th Cir. 2013) (internal quotations omitted) See also Johnson v. Torres Enterprises LP, No. 18-
   CV-02929-VKD, 2019 WL 285198, at *3 (N.D. Cal. Jan. 22, 2019) (taking judicial notice of
   Google Maps street view feature). The Court can also take judicial notice of the distance between
   the intersections of 30th and Colorado and 30th and Kiowa as measured by Google Maps. Pahls,
   718 F.3d at 1216 n.1.
   3
      Section 10.17.105(A)(1) governs traffic approaching an intersection controlled by traffic
   signals. This section requires traffic to yield the right away “to pedestrians lawfully within the
   intersection or an adjacent crosswalk at the time the signal is exhibited.” See Exhibit F (copy of
                                               Page 7 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 8 of 16




   existence of arguable probable cause eviscerates Plaintiff’s unreasonable seizure, unlawful

   search, and malicious prosecution claims. See United States v. Mitchell, No. 16-10112-EFM,

   2017 WL 552732, at *8 (D. Kan. Feb. 10, 2017) (“The validity of a search incident to arrest

   depends on the lawfulness of the arrest, which in turn requires probable cause to believe that a

   crime has been committed.”).

              2.3.1.1 Reasonable suspicion
          To stop and detain Plaintiff, a reasonable officer needs only enough facts to “form

   a reasonable suspicion that criminal conduct was occurring[.]” Dorato v. Smith, 108 F. Supp. 3d

   1064, 1120–21 (D.N.M. 2015). City Code §10.18.103 requires pedestrians crossing a road to use

   the shortest possible route. Exhibit E (copy of City Code § 10.18.103) Here, a reasonable officer

   having observed Plaintiff cross 30th outside of the crosswalk, would have a sufficient reasonable

   suspicion to detain Plaintiff to investigate violations of either §10.18.104 or § 10.18.103.

          2.3.2 Malicious prosecution
          Plaintiff’s complaint does not fully address the elements necessary to allege a plausible

   malicious prosecution claim. The test includes five elements: “(1) the defendant caused the

   plaintiff’s continued confinement or prosecution; (2) the original action terminated in favor of

   the plaintiff; (3) no probable cause supported the original arrest, continued confinement, or

   prosecution; (4) the defendant acted with malice; and (5) the plaintiff sustained

   damages.” Wilkins v. DeReyes, 528 F.3d 790, 799 (10th Cir. 2008).




   City Code § 10.17.105). As such, all of the crosswalks in an intersection are adjacent to a driver
   who is in or near the intersection.
                                             Page 8 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 9 of 16




               2.3.2.1 Plaintiff has failed to show his underlying case terminated in his favor
           To show that the underlying case terminated in his favor, Plaintiff must show that it was

   dismissed for reasons indicative of innocence. Id. at 803. Here, Plaintiff fails to discuss the

   City’s reasons for dismissing his jaywalking ticket. Instead, he reasserts his conclusion that

   Officer Anderson lacked probable cause to issue the ticket. Compl. ¶¶ 132, 133. As discussed

   above, Officer Anderson had arguable probable cause to detain and ticket Plaintiff. In a similar

   vein, Plaintiff repeatedly alleges that Officer Anderson acted with malice without pointing to

   facts that would indicate a malicious intent. Id. ¶¶ 134-136. Finally, Plaintiff makes only one

   conclusory allegation about his alleged damages. Id. ¶ 138. As such, Plaintiff’s allegations are

   insufficient to state a plausible claim for relief. Iqbal, 556 U.S. at 678.

           2.3.3 Officer Anderson used a reasonable amount of force to detain Plaintiff
           Plaintiff’s excessive force claim fails for two independent reasons. First, Officer

   Anderson’s minimal use of force was reasonable. Second, Plaintiff does not allege that he

   suffered an actual injury. An officer may arrest an individual who committed a “very minor

   criminal offense in his presence” without violating the Fourth Amendment. Atwater v. City of

   Lago Vista, 532 U.S. 318, 354 (2001). “[I]n nearly every situation where an arrest is authorized,

   or police reasonably believe public safety requires physical restraint, handcuffing is appropriate.”

   Fisher v. City of Las Cruces, 584 F.3d 888, 896 (10th Cir. 2009). “Not every push or shove, even

   if it may later seem unnecessary in the peace of a judge's chambers, violates the Fourth

   Amendment.” Graham v. Connor, 490 U.S. 386, 396 -397 (1989).




                                                Page 9 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 10 of 16




              2.3.3.1 It was objectively reasonable to handcuff Plaintiff for officer safety
          “[A] suspect’s speech may convey vital information—for example, if he is ready to

   cooperate or rather present[s] a continuing threat.” Nieves v. Bartlett, 139 S. Ct. 1715, 1724

   (2019) (internal quotations omitted). Here, Officer Anderson, alone and late at night, became the

   target of Plaintiff’s unprovoked and aggressive gestures. Plaintiff’s conduct would cause any

   reasonable officer to become concerned that he or she was contacting a potentially dangerous

   individual. Thus, the totality of circumstances which confronted Officer Anderson warranted his

   minimal use of force which was reasonable from an officer safety perspective. Because “a small

   amount of force … is permissible in effectuating an arrest under the Fourth Amendment[,]”

   Officer Anderson did not violate clearly established law by detaining and handcuffing Plaintiff.

   Donahue v. Wihongi, 948 F.3d 1177, 1196 (10th Cir. 2020) (internal quotations omitted).4

              2.3.3.2 Plaintiff fails to allege an actual injury
          Plaintiff also neglects to allege facts that show he suffered an actual injury. Compl. ¶¶ 22,

   26. The lack of an actual injury is evidence that Officer Anderson used a reasonable amount of

   force and dispositive to Plaintiff’s excessive force claim. See Fisher 584 F.3d at 896 (applying

   the de minimis injury requirement to allegations that officers injured a plaintiff by pulling his

   arms behind his back). Here, Plaintiff claims Officer Anderson “wrenched” his arms behind his

   back which caused him pain. Compl. ¶¶ 21, 22. Officer Anderson then handcuffed Plaintiff. Id. ¶

   25. Plaintiff does not allege that his pain continued or that he sustained an actual injury. He also

   makes no factual allegations to support his conclusory allegations of “mental pain.” Compl.


   4
     United States v. Flowers, 203 F. App’x 221, 224 (10th Cir. 2006) (handcuffs may be used in an
   investigatory detention if they are reasonably necessary for officer safety).
                                              Page 10 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 11 of 16




   ¶129. As such, his facts do not “state a claim of excessive force, as they do not indicate that

   [Plaintiff] suffered an actual injury that is not de minimis . . .” Anderson v. Arnold, 710 F. App’x

   343, 344 (10th Cir. 2018) (unpublished) (internal citations omitted) (officer who brandished taser

   at plaintiff while investigating a traffic accident did not use excessive force).

          2.3.4 Officer Anderson did not retaliate against Plaintiff for flipping him off
          To succeed on a First Amendment retaliation claim Plaintiff must “plead and prove the

   absence of probable cause for the arrest.” Nieves, 139 S. Ct. at 1715. He must also show that (1)

   he was engaged in a “constitutionally protected activity;” (2) his arrest caused him “to suffer an

   injury that would chill a person of ordinary firmness from continuing to engage in that activity;”

   and (3) the officer’s action “was substantially motivated as a response to the plaintiff’s exercise

   of constitutionally protected conduct.” Worrell v. Henry, 219 F.3d 1197, 1212 (10th Cir. 2000).5

              2.3.4.1 Arguable probable cause existed to issue Plaintiff a ticket
          As discussed in more detail supra, Officer Anderson observed Plaintiff cross 30th near the

   crosswalk at 30th and Colorado. This observation, coupled with the existence of another nearby

   intersection controlled by traffic signals, objectively gives a reasonable police officer arguable

   probable cause to issue Plaintiff a citation for jaywalking.



   5
     Plaintiff does not allege that jaywalking is a constitutionally protected activity. Neither does he
   allege that he was exercising his right to free speech when he committed the crime that caused
   Officer Anderson to turn around and ticket him. As such, he has not shown that he was engaged
   in an alleged “constitutionally protected activity.” Worrell, 219 F.3d at 1212. He has also not
   alleged that he suffered an actual injury. The only injury Plaintiff claims to have suffered is
   feeling pain in his arm just before being handcuffed. Compl. ¶ 22. However, such “a trivial or de
   minimis injury will not support a retaliatory prosecution claim.” Eaton v. Meneley, 379 F.3d 949,
   955 (10th Cir. 2004).

                                               Page 11 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 12 of 16




              2.3.4.2 Plaintiff’s jaywalking citation was not retaliation
          The facts alleged show that Officer Anderson did not retaliate against Plaintiff. When

   Plaintiff flipped Officer Anderson off, he stopped his car and asked Plaintiff if he needed help.

   Compl. ¶ 12. Officer Anderson then drove away. Compl. ¶ 13. His actions show the intent to

   leave, not to retaliate. It was Plaintiff’s illegal act that caused Officer Anderson to recontact him.

   Plaintiff also cannot rely on Officer Anderson’s alleged comments to bolster his retaliation

   claim. The Supreme Court has rejected such a subjective approach noting that, “[a]ny inartful

   turn of phrase or perceived slight during a legitimate arrest could land an officer in years of

   litigation.” Nieves, 139 S. Ct. at 1725.6 Plaintiff’s claims should be dismissed.

   3   Plaintiff’s Claims Against the City Should Be Dismissed
       “[U]nder § 1983, local governments are responsible only for “their own illegal acts.” Connick

   v. Thompson, 563 U.S. 51, 60 (2011).7 “Section 1983 does not authorize liability under a theory

   of respondeat superior.” Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 767



   6
     Since arguable probable cause existed to ticket Plaintiff, his First Amendment retaliation claim
   cannot survive unless he was treated differently than similarly situated individuals. Nieves, 139
   S. Ct. at 1727. In Nieves, the Supreme Court, using a jaywalking example, noted that an
   individual who had complained about the police may have a valid retaliatory arrest claim if he
   was arrested at an intersection where “jaywalking is endemic but rarely results in arrest.” Id.
   Here, Plaintiff attempts to make hay with the Court’s example. However, he fails to allege facts
   that suggest jaywalking is endemic near 30th and Colorado. Instead, he alleges that a single
   unidentified individual crossed 30th while officers were occupied with him. Compl. ¶ 30.
   Plaintiff’s one example, of one unidentified person, falls far short of the endemic jaywalking
   discussed in the Neives’ example.
   7
     Plaintiff’s complaint indicates a belief that he is entitled to punitive damages. Compl. 143, p. 31
   ¶ d. Without getting into the merits of this belief concerning either City Defendant, to the extent
   that Plaintiff is seeking punitive damages from the City, his efforts must fail. See Youren v.
   Tintic Sch. Dist., 343 F.3d 1296, 1307 (10th Cir. 2003).


                                              Page 12 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 13 of 16




   (10th Cir. 2013). To prevail against the City, Plaintiff must identify a CSPD custom or policy

   that caused his injury. Id. at 769. He must also show “that the policy was enacted or maintained

   with deliberate indifference to an almost inevitable constitutional injury.” Id. Here, Plaintiff fails

   to meet this burden. Instead, he attempts to mask respondeat superior claims as municipal

   liability claims under § 1983.

      3.1     One similar incident does not demonstrate a CSPD policy of targeting Plaintiff
            Plaintiff’s retaliatory arrest claims and his unlawful seizure claim each allege a CSPD

   policy of tolerating violations of both the First and Fourth Amendments “related to Plaintiff.”

   Compl. ¶¶ 84, 95, 107 (emphasis added). One way to establish an unofficial policy is to point to

   department “practices so persistent and widespread as to practically have the force of

   law.” Connick, 563 U.S. at 61. Plaintiff cites only one other incident that involves him and CSPD

   officers. Compl. ¶¶ 54-58. One similar incident falls “far short of plausibly alleging a widespread

   practice of excessive force, much less a practice so permanent and well settled as to constitute a

   custom or usage with the force of law.” Waller v. City & Cty. of Denver, 932 F.3d 1277, 1290

   (10th Cir. 2019) (internal quotations omitted). As such, Plaintiff has not plausibly alleged that

   the City has a policy of targeting and ticketing him.

      3.2     Plaintiff’s complaint does not show a CSPD policy that tolerates excessive force or
              malicious prosecutions
            Plaintiff’s examples simply do not show the existence of a CSPD policy that was the

   moving force behind his alleged injuries. Schneider 717 F.3d at 769. Rather, his examples show

   a smattering of alleged incidents, factually distinct from this case, and often occurring two or




                                               Page 13 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 14 of 16




   more years apart.8 Plaintiff cannot demonstrate the existence of such broad unofficial policies

   when his examples show several years where no officer followed the alleged practice. See

   Compl. 60-62; Lankford v. City of Hobart, 73 F.3d 283, 287 (10th Cir. 1996) (“isolated and

   sporadic acts” did not amount to a custom under § 1983).

          In claims five and six, Plaintiff alleges, that CSPD has a policy of condoning excessive

   force and malicious prosecution violations.9 Compl. ¶¶ 128, 141. This appears to be an allegation

   that CSPD either failed to effectively train Officer Anderson or failed to prevent him from

   violating the Constitution. See also Compl. ¶¶ 41-53. As such, Plaintiff’s alleged facts “must

   demonstrate the municipality’s inaction resulted from deliberate indifference to the rights of the

   plaintiff.” Jenkins v. Wood, 81 F.3d 988, 994 (10th Cir. 1996) (internal quotations omitted). In

   this case, to show a deliberate indifference, Plaintiff must “prove a pattern of similar violations




   8
     Plaintiff alleges two incidents, one from 2015, and one from 2017, that center around
   individuals recording police, Plaintiff does not allege that either individual criticized police or
   received a ticket. Compl. ¶¶ 61, 62. In 2013, Plaintiff claims that CSPD officers beat an
   individual who criticized them. Compl. ¶ 60. Four incidents, mostly from 2009 and 2012, allege
   suspects were misidentified and arrested during criminal investigations. Compl. ¶¶ 66, 67, 71,
   72. One 2012 allegation claims that police omitted evidence from an arrest warrant. Compl. ¶ 68.
   Another claims that a police officer used her position to retaliate against a boyfriend. Compl. ¶
   70. The allegations in paragraph 63 do not allege any misconduct by CSPD. It also bears noting
   that at least three of Plaintiff’s examples ended in dismissals at the district court level. Compare,
   Compl. ¶¶ 66, 71, 72 with Metzler v. City of Colorado Springs, 1:19-cv-00878-RM-KMT (Doc.
   41) (currently on appeal); Martinez v. City of Colorado Springs, 1:11-cv-1664-RPM (Doc. 15);
   Bark v. Chacon, 1:10-cv-1570-WYD-MJW (Doc. 69).
   9
     In claim five, Plaintiff accuses the City of ratifying “the use of excessive force by law
   enforcement officers[.]” Compl. ¶ 128. However, Plaintiff fails to allege that a final decision
   maker ratified Officer Anderson’s actions. Bryson v. City of Oklahoma City, 627 F.3d 784, 790
   (10th Cir. 2010) (To succeed on a ratification theory Plaintiff must identify a final decision
   maker who ratified the employee’s actions and the basis for the actions).
                                               Page 14 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 15 of 16




   that would establish that the policy of inaction was the functional equivalent of a decision by the

   city itself to violate the Constitution.” Connick, 563 U.S. at 72 (internal quotations omitted).

          As discussed above, Plaintiff cites only one example that alleges CSPD officers

   contacted, detained, ticketed, and released an individual who instigated the interaction by

   insulting or criticizing them. Compl. ¶¶ 54-58. One similar incident does not show a CSPD

   policy that is deliberately indifferent to Plaintiff’s rights. Waller, 932 F.3d at 1290. Plaintiff’s

   claims against the City should be dismissed.

                                            CONCLUSION
          WHEREFORE, for the aforementioned reasons, City Defendants respectfully requests

   that this Honorable Court enter an order granting the City Defendants’ Motion to Dismiss with

   prejudice, and for any further relief this Court deems appropriate.



   Respectfully submitted this 30th day of March, 2020.

                                          OFFICE OF THE CITY ATTORNEY
                                          Wynetta P. Massey, City Attorney


                                          /s/ Brian Stewart

                                          Brian Stewart, Senior Attorney
                                          30 S. Nevada Ave., Suite 501
                                          Colorado Springs, Colorado 80903
                                          Telephone: (719) 385-5909
                                          Facsimile: (719) 385-5535
                                          brian.stewart@coloradosprings.gov




                                              Page 15 of 16
Case 1:20-cv-00108-PAB-KMT Document 20 Filed 03/30/20 USDC Colorado Page 16 of 16




                             CERTIFICATE OF SERVICE (CM/ECF)



          I hereby certify that on the 30th day of March, 2020, I electronically filed the foregoing

   CITY DEFENDANTS’ MOTION TO DISMISS with the Clerk of the Court using the

   CM/ECF system which will send notification of such filing to the following:


   Andy McNulty
   Killmer, Lane & Newman, LLP
   1543 Champa Street, Suite 400
   Denver, CO 80202
   amcnulty@kln-law.com
   (303)571-1000

                                                        /s/Donnielle Davis
                                                        Donnielle Davis
                                                        Legal Secretary




                                             Page 16 of 16
